DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Para. [0040] recites: “the glass chamber 11” should be --the glass chamber 1--
Appropriate correction is required.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, line 6 recites: “the notch” should be --the concave notch--
Claim 2, line 5 recites: “the notch” should be --the concave notch--
Appropriate correction is required.
Claims 2-10 are depending on claim 1. Therefore, claims 2-10 also are objected.
(Note: Applicant is reminded to use the same terminology throughout the claim set to prevent confusing).

Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim “any one of claim 1-8”.  See MPEP § 608.01(n).  

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Qiu (US 1010932498) is the closest prior art of record regard to the instant invention of claim 1. However, Qiu does not teach: “wherein an upper end of the glass chamber is clamped with an adduction silicone cover; and a concave notch is disposed on outer wall surface of a lower end thereof, a fixing ring is clamped with 
	Claims 2-10 are dependent on claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831